923 F.2d 855
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mildred Lea LINTON, by her next friend Kathy ARNOLD, on herown behalf and on behalf of all other personssimilarly situated, Plaintiffs-Appellees,Belle Carney, by her next friend Mary Kimble, on her ownbehalf and on behalf of all other personssimilarly situated, InterveningPlaintiffs-Appellees,v.COMMISSIONER OF HEALTH AND ENVIRONMENT, STATE OF TENNESSEE,Defendant-Appellee,McKendree Village, Inc., Movant-Appellant (90-6173),Cedars Health Care Center, Movant-Appellant (90-6175),Brooke Meade Health Care Center, Inc., Movant-Appellant (90-6176),RHA/Sullivan, Inc., Movant-Appellant (90-6177),Presbyterian Homes of Tennessee, Inc., Movant-Appellant (90-6178),St. Peter Villa, Inc., Movant-Appellant (90-6179).
Nos. 90-6173, 90-6175 to 90-6179.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1991.

Before BOYCE F. MARTIN, Jr. and KRUPANSKY, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The movants, six nursing home owners, appeal the denial of their motion to intervene for purposes of taking an appeal in this action challenging state Medicaid policies concerning indigent nursing home patients.  The district court entered its order denying intervention on August 28, 1990.  Within ten days, the movants filed a motion for additional findings pursuant to Fed.R.Civ.P. 52(b).  While that motion was pending in the district court, the movants brought the instant appeals.  They then moved to hold the appeals in abeyance pending the district court's ruling on the motion for findings.  The defendant has responded in opposition, asserting the notices of appeal are of no effect.


2
If a timely motion under Fed.R.Civ.P. 52(b) is filed in the district court, the time for appeal shall run from the order granting or denying the motion.  Fed.R.App.P. 4(a)(4).  A notice of appeal filed before the disposition of such a motion shall have no effect.  Id.  The district court entered a memorandum on December 12, 1990, stating findings and reasons for denial of the motion to intervene.  The individual movants have filed additional notices of appeal, docketed in this Court as Case Nos. 91-5021 through 91-5026.  While expressing no opinion concerning the movants' second series of appeals, the operation of Fed.R.App.P. 4(a)(4) renders the first group of appeals of no effect.


3
It is therefore ORDERED that Case Nos. 90-6173, 90-6175, 90-6176, 90-6177, 90-6178, and 90-6179 are dismissed sua sponte for lack of jurisdiction.  The motion to hold those cases in abeyance is moot.